IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JASON J. COLLINS,                      §
                                        §   No. 209, 2015
       Defendant Below-                 §
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware
 STATE OF DELAWARE,                     §
                                        §   Cr. ID. No. 0904002027
       Plaintiff Below-                 §
       Appellee.                        §

                          Submitted: November 12, 2015
                           Decided: January 6, 2016

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                     ORDER

      This 6th day of January 2016, upon consideration of the notice to show

cause and the response and reply thereto, it appears to the Court that:

      (1)    The appellant, Jason Collins, filed this appeal from the Superior

Court’s order denying his motion for correction of sentence. Collins argued below

and on appeal that he is entitled to more credit time against the Level V portion of

his sixth violation of probation sentence. While the appeal was pending, Collins

completed the Level V portion of his sentence and was released from custody. The

Clerk of the Court issued a notice to Collins to show cause why the appeal should

be dismissed because the issue on appeal is now moot.
         (2)     Collins filed a response arguing that the issue of his entitlement to

Level V credit time is not moot because he is still serving Level I probation, and he

might violate his probation again and potentially be subject to more Level V

incarceration. The State asserts that the issue of Level V credit time is moot.

         (3)     After careful consideration, the Court concludes that Collins’ release

from Level V custody has rendered his request for Level V credit time moot.1 Any

decision on Collins’ request for credit time would amount to an impermissible

advisory opinion and would be a waste of scarce judicial resources.2 If Collins

should violate his probation for a seventh time, he can raise the issue of his

entitlement to Level V credit with the Superior Court before any future VOP

sentencing.

         NOW, THEREFORE, IT IS ORDERED that the appeal is hereby

DISMISSED as moot.

                                                      BY THE COURT:
                                                      /s/ Leo E. Strine, Jr.
                                                      Chief Justice




1
    Ewell v. State, 2011 WL 1716455 (Del. May 5, 2011).
2
    Sannini v. Casscells, 401 A.2d 927, 930 (Del. 1979).


                                                 2